

EIGHTH AMENDMENT and WAIVER
TO LOAN AGREEMENT


EIGHTH AMENDMENT, dated January 17, 2007 (the "Amendment"), to the Loan
Agreement referred to below, by and among (i) GENERAL DATACOMM INDUSTRIES, INC.,
a Delaware corporation, GENERAL DATACOMM, INC., a Delaware corporation ("GDC"),
GDC HOLDING COMPANY, LLC, a Delaware limited liability company, GDC NAUGATUCK,
INC., a Delaware corporation, GDC FEDERAL SYSTEMS, INC., a Delaware corporation,
GDC REALTY, INC., a Texas corporation (each, a "Borrower" and collectively, the
"Borrowers"), (ii) the lenders party thereto from time to time (the "Lenders"),
and (iii) ABLECO FINANCE LLC, as agent for the Lenders (in such capacity, the
"Agent") and (iv) the Debenture Holders as defined in Section 2 of the
Amendment.


WHEREAS, the Borrowers are obligated to repay certain indebtedness owing to the
Agent and the Lenders under that certain Loan and Security Agreement dated as of
August 20, 2002 (as amended, supplemented and otherwise modified from time to
time, the "Loan Agreement");


WHEREAS, the parties have agreed, among other things, (i) to modify the
amortization schedule in respect of the Term Loans, (ii) to extend the Maturity
Date until December 31, 2008, (iii) for certain affiliates of the Lenders
defined herein as Debenture Holders to sell (or cause to be sold) to the Parent
for $1.00 the Debentures held directly or indirectly by such affiliates (the
"Debentures") and (iv) to permit Howard S. Modlin to make additional Affiliate
Loans to the Borrowers;


WHEREAS, the parties are willing to agree to the foregoing described in the
immediately preceding paragraph, subject to (i) the execution and delivery of
this Amendment by the Borrowers, and (ii) the other terms and conditions set
forth in this Amendment;


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:


1.1.  Definitions in Amendment. Any capitalized term used herein and not defined
shall have the meaning assigned to it in the Loan Agreement.


1.2. Existing Definitions.


(a) The definition of the term "Affiliate Loans" in Section 1.1 of the Loan
Agreement is hereby amended in its entirety to read as follows:


 
 

--------------------------------------------------------------------------------

 
 
"Affiliate Loans" means (i) the loans made by Howard S. Modlin and John L.
Segall to the Parent, on or about December 30, 2003 in an aggregate principal
amount of $600,000, which loans are evidenced by Promissory Notes issued by the
Parent and dated on or about December 30, 2003, (ii) the loans made by Howard S.
Modlin and John L. Segall to the Parent on or about March 1, 2004 in an
aggregate principal amount of $250,000, which loans are evidenced by Promissory
Notes issued by the Parent and dated on or about March 1, 2004, (iii) the loans
made by Howard S. Modlin and John L. Segall to the Parent on or about April 1,
2004 in an aggregate principal amount of $250,000, which loans are evidenced by
Promissory Notes issued by the Parent and dated on or about April 1, 2004, (iv)
the loan made by Howard S. Modlin to the Parent on or about June 30, 2004 in the
principal amount of $250,000, which loan is evidenced by a Promissory Note
issued by the Parent and dated on or about June 30, 2004, (v) the loan made by
Howard S. Modlin to the Parent on or about September 30, 2004 in an principal
amount of $250,000, which loan is evidenced by a Promissory Note issued by the
Parent and dated on or about September 30, 2004, all of which loans described in
clauses (i) through (v) above were amended and restated on December 9, 2005, to
extend the maturity of all such loans, including unpaid accrued interest, 50% of
which is payable one year from original due date and 50% of which is payable two
years after original due date, (vi) the loan made by Howard S. Modlin to the
Parent on or about February 17, 2006 in the original principal amount of
$250,000, which loan is evidenced by a Promissory Note issued by Parent and
dated on or about April 20, 2006, and (vii) one or more loans made by Howard S.
Modlin to the Parent after December 31, 2006 in the aggregate principal amount
not to exceed $2,000,000, subject to Section 7.1(g) hereof."


(b) The definition of the term "Permitted Liens" in Section 1.1 of the Loan
Agreement is hereby amended by (i) deleting the word "and" immediately preceding
clause (o) therein and (ii) inserting the following immediately preceding the
period at the end of such definition, to read as follows:


"and (p) Liens on the Naugatuck Property for taxes or securing the Indebtedness
permitted under Section 7.1(h)."


1.3. New Definitions. Section 1.1 of the Loan Agreement is hereby amended by
inserting the following definitions thereto in the proper alphabetical order:


"'Extraordinary Receipts' means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business, including, without
limitation, any such receipts which are: (i) foreign, United States, state or
local tax refunds, (ii) pension plan reversions, (iii) proceeds of insurance,
(iv) judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, (v) condemnation awards (and payments in
lieu thereof), (vi) indemnity payments, and (vii) proceeds of any Indebtedness
received by Parent or any of its Subsidiaries pursuant to the transactions
described in Section 6.15."


1.4. Term A Loan Amortization. Section 2.4(a)(i)(B) of the Loan Agreement is
hereby amended in its entirety to read as follows:


"(B) the Term A Loan shall be repaid in monthly installments of principal equal
to $100,000 on the 15th day of each month, commencing on January 16, 2007, until
the Term A Loan has been repaid in full."


 
2

--------------------------------------------------------------------------------

 
 
1.5. Term B Loan; Acknowledgment.


(a)  The last sentence of Section 2.4(b)(i) of the Loan Agreement, inclusive of
subsections (A) through (D) therein, is hereby amended and restated in its
entirety to read as follows:


"If the Term A Loan has been repaid in full on or before December 31, 2007, 50%
of the outstanding principal amount of the Term B Loan, as of the date the Term
A Loan is so repaid, shall be forgiven, together with all accrued interest on
the principal amount so forgiven; provided that no portion of the Term B Loan
shall be so forgiven if, after giving effect to the Term A Loan repayment and
such forgiveness of the Term B Loan, any portion of the Term B Loan would remain
outstanding."


(b)  Section 2.4(b)(ii) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:


"(ii) Notwithstanding anything to the contrary in the Reorganization Plan or any
Loan Document, the Borrowers and Lenders hereby acknowledge and agree that (A)
the aggregate amount of the Term B Loan outstanding as of January 16, 2007
including principal and accrued or capitalized interest is $3,000,000, and (B)
subject to Section 2.4(b)(i), the Borrowers are obligated, absolutely and
unconditionally, to repay all Obligations in respect of the Term B Loan pursuant
to this Agreement. Upon the repayment in full of the Term A Loan, the Borrowers
shall commence making amortization payments in respect of the Term B Loan in
monthly installments of principal equal to $100,000 on the 15th day of each
month, commencing on the 15th day of the month immediately following the
repayment in full of the Term A Loan, until the Term B Loan is repaid in full."


1.6. Payments by Borrower.


(a)  Section 2.5(a)(iv) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:


"(iv) Immediately upon the receipt by any Borrower or any of its Subsidiaries of
any Net Proceeds from the disposition of the assets of such Borrower or any of
its Subsidiaries (other than Inventory sold in the ordinary course of business),
such Borrower shall prepay the Term A Loan (or, if the Term A Loan has been paid
in full, the Term B Loan) in an amount equal to 100% of such Net Proceeds. In
addition to the foregoing, any Net Proceeds received by Borrowers from any life
insurance policies maintained by Borrowers on the life of Howard S. Modlin shall
be promptly paid to Agent to prepay the Term Loans."


(b)  A new Section 2.5(a)(v) of the Loan Agreement is hereby inserted
immediately succeeding the end of Section 2.5(a)(iv) of the Loan Agreement to
read as follows:


 
3

--------------------------------------------------------------------------------

 
 
"(v) Immediately upon the receipt by the Parent or any of its Subsidiaries of
any Extraordinary Receipts, the Borrowers shall prepay the outstanding principal
of the Term A Loan (or, if the Term A Loan has been paid in full, the Term B
Loan) in an amount equal to 100% of such Extraordinary Receipts, net of any
reasonable expenses incurred in collecting such Extraordinary Receipts."


1.7. Interest Rate. Section 2.7(a) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:


"(a) Interest Rate. Except as provided in clause (c) below, all Obligations
shall bear interest at a per annum rate of the Reference Rate plus 2.5
percentage points."


1.8. Maturity Date. Section 3.4 of the Loan Agreement is amended by deleting the
date "December 31, 2007" from the first sentence therein and replacing such date
with "December 31, 2008".


1.9. Naugatuck Property. A new Section 6.15 is hereby inserted in the Loan
Agreement immediately after the end of Section 6.14 of the Loan Agreement to
read as follows:


"6.15 Mortgage on / Sale of Naugatuck Property. Use its commercially reasonable
efforts to (a) obtain a loan from a Person (other than an Affiliate of Parent)
in an amount approved by the Agent, which loan shall be secured solely by a
mortgage on the Naugatuck Property, or (b) sell the Naugatuck Property for cash
consideration of no less than an amount approved by the Agent, in each case
subject to the provisions of Sections 2.5(a)(iv) and 2.5(a)(v)."


1.10. Indebtedness.


(a)  Section 7.1(g) of the Loan Agreement is hereby amended in its entirety to
read as follows:


"(g) the Affiliate Loans, provided that (i) the aggregate principal amount of
the Affiliate Loans shall not exceed $3,850,000, (ii) the Borrowers shall not
pay (x) any principal of such Affiliate Loans prior to the repayment in full of
the Term Loans and all other Obligations hereunder or (y) interest on or any
other amount in respect of such Affiliate Loans if an Event of Default exists or
would arise after giving effect to any such payment, and (iii) the terms of each
Affiliate Loan made after January 1, 2007 are substantially consistent with the
terms of each Affiliate Loan made during fiscal year 2006."


(b)  Section 7.1 of the Loan Agreement is hereby amended by (i) replacing the
period at the end of clause (g) therein with "; and" and (ii) inserting a new
clause (h) immediately succeeding the end of such clause (g) to read as follows:


 
4

--------------------------------------------------------------------------------

 
 
"(h) Indebtedness permitted under Section 6.15, provided that the proceeds from
such Indebtedness are applied to prepay the Term Loans in accordance with
Section 2.5(a)(v)."


1.11. Minimum EBITDA. Section 7.20 of the Loan Agreement is hereby deleted and
amended in its entirety to read as follows: "[Intentionally Omitted]"


2. Transfer of Debentures. Upon entry by the Bankruptcy Court of an order
approving the Motion (as defined below), Affiliates of the Lenders listed on the
signature pages hereto (the "Debenture Holders"), in consideration of the
payment of $1.00 by the Parent, hereby agree to sell, assign, transfer and
deliver to Parent the Debentures, including accrued interest thereon, held by
the Debenture Holders, duly endorsed for transfer to Parent with such other
documentation reasonably required by the Parent and the Debenture Trustee.


3. Warrants. The Warrants W-1 and W-2 are hereby amended to change all
references to "December 31, 2007" therein to "December 31, 2008" to coincide
with the new Maturity Date of the Term Loans.


4. Conditions. The effectiveness of this Amendment is subject to the
fulfillment, in a manner satisfactory to the Agent, of each of the following
conditions precedent (the date such conditions are fulfilled or waived by the
Agent is hereinafter referred to as the "Amendment Effective Date"):


(a) Representations and Warranties; No Event of Default. As of the Amendment
Effective Date, the representations and warranties set forth in Section 6 hereof
shall be true and correct.


(b) Delivery of Documents. The Agent shall have received on or before the
Amendment Effective Date the following, each in form and substance satisfactory
to the Agent and, unless indicated otherwise, dated the Amendment Effective
Date:


(i) counterparts of this Amendment duly executed by the Borrowers and the
Lenders; and


(ii) such other agreements, instruments, approvals, opinions and other documents
as the Agent may reasonably request.


(c) Proceedings. All proceedings in connection with the transactions
contemplated by this Amendment, and all documents incidental thereto, shall be
satisfactory to the Agent and its special counsel, and the Agent and such
special counsel shall have received all such information and such counterpart
originals or certified copies of documents, and such other agreements,
instruments, approvals, opinions and other documents, as the Agent or such
special counsel may reasonably request.


(d) Fees and Expenses. The Borrowers shall have paid all unpaid legal fees and
expenses incurred by Agent in connection with the administration of, and the
preparation, delivery, execution and modification, of the Loan Agreement
(including this Amendment) and the other related agreements, instruments and
documents.


 
5

--------------------------------------------------------------------------------

 
 
5. Rule 9019 Motion. On or about the Amendment Effective Date, the Borrowers are
filing with the Bankruptcy Court a motion, pursuant to Section 105(a) of the
Bankruptcy Code and Bankruptcy Rule 9019(a), for approval of the compromise with
Ableco Finance LLC pertaining to this Amendment (the "Motion"). All parties
hereto agree to consent to and/or support such Motion. In the event the
Bankruptcy Court does not enter an order approving the Motion on terms and
conditions acceptable to the Agent, the parties hereto agree that the amendments
and modifications to the Loan Agreement described in Section 1.5 of this
Amendment and the agreements described in Section 2 of this Amendment shall be
null and void automatically.


6. Borrowers' Representations and Warranties. Each Borrower hereby represents
and warrants to the Agent and the Lenders as follows:


(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Section 5 of the Loan Agreement and in each other Loan
Document and certificate or other writing delivered to the Agent or any Lender
pursuant hereto on or prior to the Amendment Effective Date are correct on and
as of the Amendment Effective Date as though made on and as of such date, except
to the extent that such representations and warranties (or any schedules related
thereto) expressly relate solely to an earlier date (in which case such
representations and warranties are true and correct on and as of such date);
and, except as set forth in the Compliance Certificates delivered by Borrower to
Agent prior to the date hereof pursuant to Section 6.2 of the Loan Agreement, no
Default or Event of Default has occurred and is continuing on the Amendment
Effective Date or would result from this Amendment becoming effective in
accordance with its terms.


(b) Organization, Good Standing, Etc. Such Borrower (i) is a corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of the state of its organization, (ii) has all requisite power
and authority to execute, deliver and perform this Amendment and the other Loan
Documents to which it is a party being executed in connection with this
Amendment, and to perform the Loan Agreement, as amended hereby, and (iii) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary except where the
failure to be so qualified reasonably could not be expected to have a Material
Adverse Change.


(c) Authorization, Etc. The execution, delivery and performance by such Borrower
of this Amendment and each other Loan Document to which it is a party being
executed in connection with this Amendment, and the performance by such Borrower
of the Loan Agreement, as amended hereby, (i) have been duly authorized by all
necessary corporate or limited liability company action, (ii) do not and will
not contravene such Borrower's charter or by-laws or its limited liability
company or operating agreement, as applicable, any applicable law or any
contractual restriction binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to its operations or any of its properties.


 
6

--------------------------------------------------------------------------------

 
 
7. Debenture Holders' Representations and Warranties. Each Debenture Holder
hereby represents and warrants to the Parent that (a) the principal amount of
the Debentures beneficially owned by them aggregate $2,471,372 plus accrued
interest thereon, (b) they beneficially own the Debentures free and clear of all
Liens, and (c) they are duly authorized to enter into and perform this Amendment
and to cause such Debentures to be sold, assigned, transferred and delivered to
Parent free and clear of Liens.


8. Waiver. Pursuant to the request by the Borrowers, but subject to the
satisfaction of the conditions set forth in Section 4 hereof, and in reliance
upon (a) the representations and warranties of the Borrowers set forth herein
and in the Loan Agreement and (b) the agreements of the Borrowers set forth
herein, the Lenders hereby:


(a) waive any Events of Default that have arisen under the Loan Agreement as of
the date hereof by virtue of the failure of the Borrowers to (i) make
amortization payments in respect of the Term A Loan prior to the Amendment
Effective Date and (ii) satisfy the minimum EBITDA covenant formerly set forth
in Section 7.20 of the Loan Agreement; and


(b) waive any Events of Default that have arisen under the Loan Agreement as of
the date hereof by virtue of the equity investment by the Parent or any of its
Subsidiaries in Triplelok, Inc., provided that the aggregate amount of such
investment did not exceed $600 and no additional investments are made by any
Borrower in Triplelok, Inc. after the date hereof.


9. Miscellaneous.


(a) Continued Effectiveness of the Loan Agreement. Except as otherwise expressly
provided herein, the Loan Agreement and the other Loan Documents are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, except that on and after the Amendment Effective Date (i) all
references in the Loan Agreement to "this Agreement", "hereto", "hereof",
"hereunder" or words of like import referring to the Loan Agreement shall mean
the Loan Agreement as amended by this Amendment, and (ii) all references in the
other Loan Documents to which any Borrower is a party to the "Loan Agreement",
"thereto", "thereof", "thereunder" or words of like import referring to the Loan
Agreement shall mean the Loan Agreement as amended by this Amendment. Except as
expressly provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as an amendment of any right, power or remedy of the
Lender under the Loan Agreement or any other Loan Document, nor constitute an
amendment of any provision of the Loan Agreement or any other Loan Document.


(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.


(c) Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.


(d) Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.


 
7

--------------------------------------------------------------------------------

 
 
(e) Costs and Expenses. The Borrowers jointly and severally agree to pay on
demand all fees, costs and expenses of the Agent and each Lender in connection
with the preparation, execution and delivery of this Amendment and the other
related agreements, instruments and documents.


(f) Amendment as Loan Document. Each Borrower hereby acknowledges and agrees
that this Amendment constitutes a "Loan Document" under the Loan Agreement.
Accordingly, it shall be an Event of Default under the Loan Agreement if (i) any
representation or warranty made by a Borrower under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) a Borrower shall fail to perform or observe any term,
covenant or agreement contained in this Amendment.


(g) Waiver of Jury Trial. EACH BORROWER, THE AGENT AND THE LENDER EACH HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE ACTIONS OF THE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.


[Remainder of page intentionally left blank.]


 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
 
 

 
Borrowers:


GENERAL DATACOMM INDUSTRIES, INC.,
a Delaware corporation




By: _____________________________
Title: Vice President


GENERAL DATACOMM, INC.,
a Delaware corporation




By: _____________________________
Title: Vice President


GDC HOLDING COMPANY, LLC,
a Delaware limited liability company




By: _____________________________
Title: Vice President


GDC FEDERAL SYSTEMS, INC.,
a Delaware corporation




By: _____________________________
Title: Vice President


GDC NAUGATUCK, INC.,
a Delaware corporation




By: _____________________________
Title: Vice President


GDC REALTY, INC.,
a Texas corporation




By: _____________________________
Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 



 
Agent and Lender:


ABLECO FINANCE LLC,
a Delaware limited liability company, on behalf
of itself and its affiliated assigns


By: _____________________________
Title: ____________________________




Debenture Holders:




STYX INTERNATIONAL, LTD.


By: Partridge Hill Overseas Management, LLC,
its investment manager


By: _____________________________
Title: ____________________________




STYX PARTNERS, L.P.


By: Styx Associates, LLC, its general partner


By: _____________________________
Title: ____________________________

 
 
 

--------------------------------------------------------------------------------

 